Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 17, 2015

                                       No. 04-15-00506-CV

              IN THE INTEREST OF J.T., J.T., J.T., AND J.T., CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00390
                          Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
        The motion for extension of time to file appellant's brief is granted. We order appellant's
brief due October 7, 2015.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court